DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/19/2020, 11/2/2020, and 1/28/2021 have been considered by the examiner. 
Response to Arguments
4.	Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive in view of the amendment. 
Applicant’s argument that Puskas fails to teach the amended limitation of a shock-wave generation section that generates a shock wave, which is a wave of pressure change that travels at a speed exceeding the speed of sound is found to be not persuasive.  The examiner relies upon the ultrasonic transducer (18) of Puskas to read upon a shock-wave generation section.  The ultrasonic transducer of Puskas produces waves.  Although Puskas is silent with respect to these waves being generated as “shock waves,” the examiner is relying upon Fujiyama as evidence to show that ultrasonic cleaning produces shockwaves (col 2 lines 14-25).  Since it is known that shockwaves are generated by ultrasonic cleaning, the limitation regarding the specifics of the shockwave are merely a definition which is inherently taught by Puskas as evidenced by Takayama (para 0005).  Therefore, since the ultrasonic transducer of Puskas .        
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites “at a speed exceeding the speed of sound,” which constitutes an indefinite subject matter since the  specific speed exceeding the speed of sound is not defined by the disclosure and therefore the protection sought is not readily assertainable. The limitation “speed exceeding the speed of sound” is given the broadest reasonable interpretation.  
8.	Due to their dependency from claim 1, claims 3-7 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




11.	Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puskas (PG Pub U.S 2004/0256952) as evidenced by Fujiyama et al. (U.S Patent 6,058,945) and Takayama et al. (PG Pub U.S 2003/0015227). 
12.	Regarding claim 1, Puskas teaches a cleaning device (fig 1) for removing a deposit on an exposed surface of a cleaning object (24), the cleaning device comprising: a transducer (18) for creating ultrasound (abstract and para 0076) [ultrasound transducer reads on a shock-wave generation section that generates a shock wave as evidenced by Fujiyama (col 2 lines 14-25 which teaches ultrasonic cleaning produces shockwaves)]; and a cleaning object storage section (20) that stores the shock-wave generation section therein and stores the cleaning object (abstract and para 0076), wherein the cleaning object storage section is filled with liquid, and the shockwave propagates through the liquid within the cleaning object storage section (abstract and para 0076), wherein the shock wave is a pressure change that travels at a speed exceeding the speed of sound [as evidenced by Takayama (para 0005).  
13.	Regarding claim 3, the limitation “wherein the cleaning object is at least one selected from the group consisting of reticulated bodies, porous bodies, and cylindrical bodies” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
14.	Regarding claim 4, the limitation “wherein the cleaning object is at least one selected from the group consisting of filters, screens, separating membranes, dialyzing membranes, ion exchange membranes, activated carbon, diatomaceous earth, silica sand, anthracite, ion exchangers, pipes, joints, valves, and pumps” is considered an article worked upon by a 
15.	Regarding claim 5, the limitation “wherein the cleaning object is at least one of a metallic product or a metallic part” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
16.	Regarding claim 6, the limitation “wherein the cleaning object is at least one selected from the group consisting of demisters, housings, containers, tanks, heat-exchange elements, scrubbers, boilers, turbines, propellers, shafts, tableware, and substrates” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
17.	Regarding claim 7, Puskas as evidenced by Fujiyama and Takayama teaches a cleaning method comprising: a shock-wave generation step of generating a shock wave (abstract and para 0076); and a cleaning step of causing the shock wave to impinge a cleaning object to remove a deposit on an exposed surface of the cleaning object, wherein the cleaning method is performed with the cleaning device according to claim 1 (abstract and para 0076 of Puskas).

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714